Andrews, Chief Judge.
The Supreme Court in Potts v. UAP-GA AG CHEM, 270 Ga. 14 (506 SE2d 101) (1998) reversed our affirmance of the superior court’s grant of summary judgment to the employer in this wrongful death and survival action, finding the employee was not engaged in work activity so that the exclusive remedy provision of OCGA § 34-9-11 did not apply. Therefore, our judgment in Potts v. UAP-GA AG CHEM, 227 Ga. App. 841 (490 SE2d 432) (1997), is vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment reversed.

McMurray, P. J., Beasley, Smith, Ruffin, Eldridge, JJ., and Senior Appellate Judge Harold R. Banke1 concur.